Affirmed as Modified and Opinion Filed September 29, 2015




                                                     In The
                                            QCourt of ~peals
                                   jfiftb Jaisttitt of t!texas at )Ballas
                                              No. 05-14-01170-CR

                                    CLIFFORD EARL BOOKER, Appellant

                                                       V.

                                      THE STATE OF TEXAS, Appellee

                                On Appeal from the 194th Judicial District Court
                                             Dallas County, Texas
                                     Trial Court Cause No. F13-63134-M
    RECEIVED IN
COURT OF APPEALS, 5th   01ST.          MEMORANDUM OPINION
     NOV 0 2 Z015                  Before Justices Bridges, Francis, and Myers
     USA MATZ                              Opinion by Justice Bridges
 CLERK, 5th DISTRICT
              Clifford Earl Booker waived a jury and pleaded guilty to burglary of a vehicle, with two

      prior burglary of a vehicle convictions, and pleaded true to two enhancement programs. See

      TEX. PENAL CODE ANN. § 30.04(a), (d)(2)(A) (West 2011). The trial court deferred adjudicating

      guilt, placed appellant on eight years' community supervision, and assessed a $750 fine. On

      appeal, appellant's attorney filed a brief in which she concludes the appeal is wholly frivolous

      and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

      (1967). The brief presents a professional evaluation of the record showing why, in effect, there

      are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811-12 (Tex. Crim.
App. [Panel Op.] 1978).      Counsel delivered a copy of the brief to appellant.        We advised

appellant of his right to file a pro se response, but he did not file a pro se response. See Kelly v.

State, 436 S.W.3d 313,319-21 (Tex. Crim. App. 2014) (identifying duties of appellate courts

and counsel in Anders cases).

       We have reviewed the record and counsel's brief. See Bledsoe v. State, 178 S.W.3d 824,

826-27 (Tex. Crim. App. 2005) (explaining appellate court's duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

       Although not an arguable issue, we note the order deferring adjudication of guilt

incorrectly reflects there was a plea bargain agreement, when, in fact, appellant entered an open

guilty plea. Accordingly, we modify the section of the order deferring adjudication of guilt

entitled "terms of plea bargain" to state "open." See TEX. R. APP. P. 43.2(b ); Bigley v. State, 865
S.W.2d 26, 27-28 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529-30 (Tex.

App.-Dallas 1991, pet. ref d).

       As modified, we affirm the order deferring adjudication of guilt.


Do Not Publish
TEX. R. APP. P. 47
141170F.U05




                                                       /David L. Bridges/
                                                       DAVID L. BRIDGES
                                                       JUSTICE




                                                 -2-
                                    4Court of appeal~
                          jfiftb Jlisttid: of t!ttxas at Jlalla~

                                        JUDGMENT


CLIFFORD EARL BOOKER, Appellant                      Appeal from the 194th Judicial District
                                                     Court of Dallas County, Texas (Tr.Ct.No.
No. 05-14-01170-CR         V.                        F13-63134-M).
                                                     Opinion delivered by Justice Bridges,
THE STATE OF TEXAS, Appellee                         Justices Francis and Myers participating.



      Based on the Court's opinion of this date, the trial court's order of deferred adjudication
is MODIFIED as follows:

       The section entitled "Terms of Plea Bargain" is modified to show "Open."

       As modified, we AFFIRM the trial court's order of deferred adjudication.



       Judgment entered September 29, 2015.




                                               -3-
Order issued September 29, 2015




                                           In The
                               Cltnurt nf ~peale
                       Elftlt Bistrid nf mmas at llallae


                                    No. 05-14-01170-CR


                          CLIFFORD EARL BOOKER, Appellant

                                             v.
                          THE STATE OF TEXAS, Appellee


                                        ORDER

                         Before Justices Bridges, Francis, and Myers

       Based on the Court's opinion of this date, we GRANT the May 31, 2015 motion of

Riann C. Moore for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk

of the Court to remove Riann C. Moore as counsel of record for appellant. We DIRECT the

Clerk of the Court to send a copy of this order and all future correspondence to Clifford Earl

Booker, TDCJ No. 1956950, Estelle Unit, 264 FM 47, Huntsville, Texas, 77320.




                                                  /David L. Bridges/
                                                  DAVID L. BRIDGES
                                                  JUSTICE
QJ:.ourt .of i\pp.enl!!
Jttft~  f!lt!ltrid .of ID.exn!l at 1Iiullu!!
George L. Allen Sr. Courts Building
600 Commerce Street, Suite 200
Dallas, Texas 75202




                                               CASE: 05-14-01170-CR
                                               rr TFFORD EARL BOOKER
                                                                                             \~D~~
                                                                                                                      ,
                                                NlXlc             773      DC.   ~             72:10/Z5/l5
                                                                RETURN TO SENDER
                                                      !\JOT   DELIVERABLE            AS   ADDRESSED
                                                                UNASlE TO            ~URWARD

                                                BC:     75 0 663150                    *0393-01853-25-13
                                                         !j   I ,.,, . ' ! 'I l j ! ' l
                                                      ~1Pl11 Lt liiLdH{~~l ·~Pid)n ~·j~I.~~;q
                                                                                          ' ,, 'II' ' l l " ! j '
                                                                                               1'·td:.·~·id-~-~~·:,